*822Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Additionally, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The Supreme Court properly determined that evidence that the defendant had previously possessed a gun, and that he was an undocumented alien, was relevant to establish the defendant’s motive, which was, in part, to rob the deceased in order to obtain his alien registration card, and to refute his defense that the shooting was accidental and occurred during a struggle (see People v Vargas, 88 NY2d 856, 858; People v Alvino, 71 NY2d 233; People v Allweiss, 48 NY2d 40; People v Molineux, 168 NY 264; People v Lee, 284 AD2d 412; People v McMurray, 271 AD2d 460; People v Basir, 179 AD2d 662, 664; People v Dunston, 159 AD2d 387, 388).
The defendant’s remaining contention is without merit. Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.